Citation Nr: 0123002	
Decision Date: 09/21/01    Archive Date: 09/24/01	

DOCKET NO.  98-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy.


REPRESENTATION

Appellant represented by:	Calvin B. Bennett, III, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1979 
through November 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which found that the veteran 
had not submitted new and material evidence to reopen his 
previously denied claim of entitlement to service connection 
for epilepsy.

In a decision dated in May 2000, the Board concluded that the 
additional evidence received subsequent to a July 1988 rating 
decision was not both new and material such as to reopen the 
previously denied claim of entitlement to service connection 
for epilepsy.  The veteran appealed.  In March 2001 the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion for remand, vacating the Board's May 
2000 decision.


REMAND

The Board initially notes that subsequent to the March 2001 
order of the Court, additional evidence pertaining to the 
appellant's claim has been submitted by his representative 
directly to the Board.  This evidence has not been previously 
considered by the RO; however, the appellant's representative 
in a letter accompanying this evidence waived such initial 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).  
Nevertheless, in view of the action taken herein, initial 
consideration of this evidence should be undertaken by the 
RO.  

As noted in a joint motion for remand filed at the Court, the 
appellant's certificate of release or discharge from active 
duty (DD Form 214) reflects that his separation from service 
was due to unsuitability, namely apathy and defective 
attitude.  The appellant's service administrative records 
however are not associated with his claims folder.  As these 
records may disclose observations of behavior that may be 
pertinent to the adjudication of this appeal they should be 
obtained for review and consideration.

The joint motion also noted that the Board did not provide 
sufficient discussion in regards to the materiality of a June 
1997 report from the Director of the VA Neurodiagnostic 
Center in Durham, North Carolina, who stated that "[o]ne 
possible etiology of his seizure disorder was felt to be 
trauma that occurred in 1979 while in service".  

As pointed out in the joint remand there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  VCAA, section 7(a); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify 
and submit any additional pertinent 
evidence in support of his claim.  

2.  The RO should request the veteran's 
complete service personnel and 
administrative records to include all 
records pertaining to his performance and 
fitness as well as his administrative 
separation from service.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
etiology of his epilepsy.  All indicated 
testing in this regard should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review.  It is requested that the 
examiner elicit a detailed history from 
the veteran as to the neurological 
symptoms he has experienced and their 
date of onset, as well as any head trauma 
sustained in service or at any time 
before or after, symptoms following same 
and any treatment received therefore.  
Detailed findings should be reported in 
connection with this examination.  
Following the examination it is requested 
that the examiner after reviewing the 
history obtained from the veteran and the 
medical records on file to include the 
recent March 2001 independent medical 
evaluation provided by Dr. Craig N. Bash, 
express an opinion as to whether it is as 
least as likely as not that epilepsy 
began in service, or if it existed prior 
to service, increased in severity during 
service, or was caused by head trauma 
allegedly sustained in service.  The 
medical opinion should be supported by a 
complete explanation for the conclusions 
reached.  

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are complete.  
In particular, the RO should ensure the 
new notification requirements and 
development procedures contained in 
section 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107) are 
fully complied with and satisfied.

5.  After completion of the requested 
development of the record, and after 
assurance of full compliance with the 
VCAA, the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran he and his 
representative should be furnished a 
supplemental statement of the case, and 
they should then be given an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



